Order of the Surrogate’s Court of Suffolk county, dated March 28, 1938, denying motion for the appointment of the special guardian designated by appellant, and appointing respondent, reversed on the law and the facts, without costs, and motion for the appointment of the designated special guardian granted. The interest of the appellant is identical with that of her brother and sister, so that her nominee did not have an adverse interest, and the application should have been granted under the circumstances disclosed. (See Matter of Dumbra, ante, p. 776.) Appeal from order of April 13, 1938, denying motion to vacate and set aside said order dismissed; the appeal being academic. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.